Exhibit 10.2

SETTLEMENT AND RELEASE AGREEMENT AND FIRST AMENDMENT TO LEASE

[THE CAMPUS CARLSBAD]

THIS SETTLEMENT AND RELEASE AGREEMENT AND FIRST AMENDMENT TO LEASE (“First
Amendment”) is made and entered into as of the 1st day of July, 2010, by and
between THE CAMPUS CARLSBAD, LLC, a Delaware limited liability company
(“Landlord”) and GENMARK DIAGNOSTICS, INC., a Delaware corporation (“Tenant”).
Landlord and Tenant are sometimes hereinafter collectively referred to as the
“Parties” or, individually, a “Party.”

R E C I T A L S:

A.      Landlord and Clinical Micro Sensors Inc., a Delaware corporation, dba
“Osmetech Molecular Diagnostics” (“Original Tenant”) entered into that certain
Lease - The Campus dated as of February 8, 2010 (the “Lease”), whereby Landlord
leased to Original Tenant and Original Tenant leased from Landlord certain space
located in that certain building located and addressed at 5964 La Place Court,
Carlsbad, California (the “Building”). Tenant is the successor-in-interest under
the Lease to Original Tenant.

B.      Certain disputes (collectively, the “Disputes”) have arisen between the
Parties with respect to the Parties’ respective obligations for payment of the
cost of certain Building improvements made or to be made pursuant the Approved
Change Orders (as defined in Section 10), the scope of Landlord Improvements (as
defined in Section 1.3.1 of the Tenant Work Letter attached to the Lease)
required to be completed by Landlord at Landlord’s expense and other increases
in the cost of the Tenant Improvements resulting from various requested Change
Orders (as defined in Section 6 of the Tenant Work Letter attached to the
Lease), and allocation by Landlord of Tenant Improvement Allowances toward such
Change Orders all of which disputed Change Orders are incorporated as part of
the Approved Change Orders attached hereto as Exhibit “A”.

C.      By this First Amendment, the Parties now desire to (i) resolve the
Disputes by means of this First Amendment, without the delay, inconvenience,
expense and uncertainty of formal legal proceedings and without any admissions
by either Landlord or Tenant as to the correctness, incorrectness, propriety, or
impropriety of any claim, allegation, statement, position, conduct, act, or
omission made or done heretofore by either Landlord or Tenant or their
respective agents and/or representatives in connection with the Disputes and
(ii) otherwise modify the Lease as provided herein.

D.      Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



--------------------------------------------------------------------------------

A G R E E M E N T:

1.        Premises. Landlord and Tenant hereby agree that pursuant to the Lease,
Landlord currently leases to Tenant and Tenant currently leases from Landlord
that certain office space in the Building containing 33,098 square feet located
on the first (1st) floor of the Building and known as Suite 100 (the
“Premises”).

2.        Required Electrical Capacity. The fourth (4th) grammatical sentence of
Section 1.2 of the Lease is hereby deleted in its entirety and replaced with the
following: “Notwithstanding anything to the contrary herein, good working order
of the electrical system shall mean that such system shall supply 1200 amps to
the Premises, at 277/480 volt, three phase power, in addition to electrical
capacity required for the base building equipment.”



--------------------------------------------------------------------------------

3.        Utility Services. The second (2nd) grammatical sentence of Section 6.2
of the Lease is hereby deleted in its entirety and replaced with the following:
“If the Premises are not separately metered, then water and electrical service
shall be submetered to the Premises, and reimbursed by Tenant directly to
Landlord as Additional Rent.”

4.        Number of Short Term Spaces. Notwithstanding anything to the contrary
contained in Article 28 of the Lease, Landlord agrees to designate approximately
four (4) Short Term Spaces instead of ten (10) Short Term Spaces pursuant to the
terms and conditions set forth in Article 28 of the Lease relating to the same.

5.        Hazardous Materials Storage Facility/Back-up Generator.
Notwithstanding anything to the contrary contained in Sections 29.33 and/or
29.35 of the Lease. Landlord hereby approves (but subject to Landlord’s
notations as set forth thereon) those certain plans and specifications for
Tenant’s Hazardous storage container and back-up generator (collectively, the
“Common Area Equipment”) prepared by Tony Mansour and dated as of June 15, 2010
with respect to the Common Area Equipment, which exhibit depicts the location
for the Common Area Equipment designated by Landlord (the “Common Area Equipment
Plans”). Landlord’s review and/or approval of the Common Area Equipment Plans
does not constitute any representation or warranty as to the adequacy,
efficiency, performance or desirability of the improvements contemplated therein
nor that the same complies with applicable Laws, and Tenant or Tenant’s
Contractor shall obtain all necessary permits and other governmental approvals
for the Common Area Equipment prior to installation thereof. Except as otherwise
expressly provided in this Section 5, all other terms and conditions of Sections
29.33 and 29.35 of the Lease shall continue to apply with respect to Tenant’s
right to install the Common Area Equipment. Notwithstanding the foregoing,
subject to Tenant obtaining and maintaining at Tenant’s sole cost all necessary
governmental permits and approvals (copies of which shall be provided to
Landlord), during the period from the date of this First Amendment until
August 30, 2010, Tenant may install and maintain a temporary electrical
generator within the portion of the Building parking facility comprising
Tenant’s designated parking field in a location that is adjacent to the location
of the Common Area Equipment, as depicted on the Common Area Equipment Plans but
in an exact location to be mutually agreed upon by Landlord and Tenant in
advance. Landlord reserves the right, if and to the extent reasonably required
for the Parking Lot Work and upon not less than ten (10) days’ prior written
notice to Tenant, to substitute for the initial location for the temporary
generator a comparable area within the Common Area, in close proximity to the
Building, for the same and in such event on or before the expiration of such ten
(10) day period Tenant shall, at its sole cost and expense, relocate Tenant’s
temporary generator to the new location within the portion of the Building
parking facility comprising Tenant’s designated parking field. Landlord and
Tenant acknowledge and agree that, pursuant to the Lease, Tenant has the right
to install and operate an emergency back-up generator pursuant to the terms and
conditions of Section 29.35 of the Lease. Landlord and Tenant further
acknowledge and agree that Tenant’s right to install and operate the temporary
generator described herein is in addition to, and not in lieu of, Tenant’s
rights to install the back-up generator pursuant to the terms and conditions of
Sections 29.35 (with specific reference to Tenant’s insurance and indemnity
obligations set forth therein); provided, however, that all of the other terms
and conditions of Section 29.35 of the Lease shall apply to Tenant’s
installation, operation and removal of the temporary generator described herein
(to the extent not inconsistent with the terms hereof). Upon the expiration or
sooner termination of Tenant’s right to install and maintain

 

-2-



--------------------------------------------------------------------------------

the temporary generator under this First Amendment, Tenant shall remove the
temporary generator from the Common Area and shall repair all damage to the
Building and Common Areas resulting from such removal and restore the affected
area (including, but not limited to, replacing any damaged trees and other
vegetation, except to the extent such items are otherwise planned for
replacement as part of Landlord’s landscaping improvements pursuant to
Section 1.3.1 of the Tenant Work Letter) to its original condition existing
prior to the installation of such temporary generator.

6.        Parking Lot Slurry Coating. Notwithstanding anything to the contrary
contained in the Lease, with specific reference to Section 1.3.1 of the Tenant
Work Letter, Landlord shall complete the landscaping improvements and parking
lot slurry coating components of the Landlord Improvements (collectively, the
“Parking Lot Work”) by not later than the date the is ninety (90) days after
Substantial Completion of the Tenant Improvements in the Premises. Tenant
acknowledges that Landlord will be completing the Parking Lot Work during the
existing Term and the performance of such Parking Lot Work shall not be deemed a
constructive eviction of Tenant, nor shall Tenant be entitled to any abatement
of rent in connection therewith (except

 

-2-



--------------------------------------------------------------------------------

as expressly provided in Section 3.2 of the Lease); provided, however, Landlord
shall exercise all due diligence to minimize interference with Tenant’s
permitted business operations in the Premises and the Building, including, to
the extent economically practicable, scheduling the parking lot slurry coating
work to be performed on a weekend or otherwise outside of normal business hours
for the Building and to the extent that it is not economically practicable to
schedule the Parking Work Lot to be performed on a weekend or otherwise outside
of normal business hours for the Building, then Landlord will reasonably
cooperate with Tenant in performing the Parking Lot Work so as to minimize any
interference with Tenant’s installation of the Common Area Equipment.

7.        Application of Tenant improvement Allowance/No Right to Increase TI
Allowance Amount. Notwithstanding anything to the contrary contained in the
Lease, with specific reference to the first (1st) grammatical sentence of
Section 3.1 of the Tenant Work Letter, Landlord and Tenant hereby agree that the
Tenant Improvement Allowance may be used for the cost of constructing any
component of the Tenant Improvements (excluding any costs of furniture, trade
fixtures, equipment or personal property) and/or any other improvements, as
depicted on the T.I. Plans and Specifications and irrespective of whether such
other improvements are “non-Building Standard.” In addition, notwithstanding
anything to the contrary contained in the Lease, Tenant shall not have the right
to increase the amount of the Tenant Improvement Allowance by the TI Allowance
Increase Amount or any other amount, and consequently, the third (3rd) through
fifth (5th) grammatical sentences of Section 3.1 of the Tenant Work Letter and
the reference set forth in Section 15 of the Summary to such right to increase
are hereby deleted in their entirety and shall be of no further force or effect.

8.        Landlord Change Directives and Change Order Requests. In recognition
that, as of the date of this First Amendment, any further increase in the cost
of the Tenant Improvements will be paid by Tenant and is not covered by the
Tenant Improvement Allowance, subject to the further provisions of this
Section 8, Tenant shall have the right to reasonably and in good faith
participate in the negotiations over any further material increases in the costs
of the Tenant Improvements, except for Change Directives (as hereinafter
defined) with Landlord and Landlord’s Contractor, including value engineering
efforts to minimize such increases, provided, however, that any delays
attributable to such value engineering, such cost negotiation and/or Tenant’s
failure to promptly respond in writing to any Landlord-requested Change Order
work by more than one (1) business day following Tenant’s receipt of the any
Change Order Request (as defined below) shall be deemed a Tenant Delay. Between
the date of this First Amendment and Substantial Completion of the Tenant
Improvements. Landlord will promptly provide Tenant with any updated cost
information to Tenant regarding any Change Directives or Change Order Requests.
Section 6 of the Tenant Work Letter is hereby revised to add the following
procedure for any such Change Directives and/or Change Order Requests relating
to the Tenant Improvements reasonably determined by Landlord after the date of
this First Amendment to be required for the timely completion of the Tenant
Improvements in compliance with applicable Laws (excluding, however, the
Approved Change Orders) which such potential Change Orders are agreed by
Landlord and Tenant to be approved as if Landlord has previously requested them
in accordance with this Section 8 and such requested Change Orders has been
approved by Tenant in accordance with Article 6 of the Tenant Work Letter as
hereinafter supplemented):

 

-4-



--------------------------------------------------------------------------------

“Landlord agrees not to unilaterally and materially increase the actual cost of
the Tenant Improvements for any reason without Tenant’s prior approval, except
as otherwise hereinafter provided. Landlord may in its sole but good faith
discretion (a) initiate certain changes to the Tenant Improvements during
construction, which shall not require Tenant’s consent, but shall provide prompt
written notice (which notice may be effected by electronic mail to Tenant’s
Representative) to Tenant of such changes to the extent Tenant is required to
pay for the cost thereof, but only to the extent such changes are required as a
result of any of the following (each, a “Change Directive”): (i) the
requirements imposed by any governmental authority having jurisdiction over the
Building and/or Tenant Improvements or any changes otherwise required by
Applicable Law as set forth in Section 1,3.4 of the Tenant Work Letter, (ii) the
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code as
required by Landlord’s insurance carrier for the issuance of insurance policies
required to be maintained under the Lease; or (iii) minor changes that do not
exceed $5,000 per change order line item, or $25,000 in the aggregate, which
Landlord reasonably determines are reasonably required to achieve Substantial
Completion of the Tenant Improvements on or before

 

-4-



--------------------------------------------------------------------------------

July 15, 2010. In addition to the foregoing Change Directives, which shall
require only advance written notice to Tenant as set forth in the immediately
preceding sentence (within one (1) business day of the issuance of any such
Change Directive to the Contractor), Landlord may in its sole but good faith
discretion request certain changes in the Tenant Improvements during
construction only by written request to Tenant, or its designated
representative, in substantially the form of Attachment “B” hereto (each, a
“Change Order Request”). All such Change Order Requests will be subject to
Tenant’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, and shall set forth the additional time, if
any, reasonably needed for such change and the total cost of such change (or
reasonable estimated cost of such change if cost information is delayed) which
cost or estimated cost will include, but not be limited to, associated
architectural, engineering, management and construction contractor’s fees (to
the extent such cost information is then available to Landlord). Within one
(1) business day after Landlord’s delivery to Tenant of any Change Order
Request, Tenant shall deliver either its notice of approval or a written request
for value engineering of the Change Order Request, and in the event of the
latter notice, Landlord and Tenant shall reasonably cooperate with each other in
achieving a reasonable value engineering alternative if such alternative is
reasonable; provided, however that: (x) any such value-engineering period shall
not exceed a total of three (3) business days (and any value engineering efforts
exceeding one (1) business day following delivery of a Change Order request
shall be deemed a Tenant Delay) and upon the expiration of such three
(3) business day period (or if Tenant fails to timely deliver its written
approval or request to Landlord to value engineer any Change Order Request
within the one (1) business day period set forth above), Tenant shall have no
further right to approve and/or value engineer the subject Change Order Request
and such Change Order request shall be deemed to be approved by Tenant and
Landlord may proceed to perform the change in accordance with the Change Order
Request) and (y) any any changes in the Change Order Request requested by Tenant
as part of the such value engineering shall be subject Landlord’s consent, which
shall not be unreasonably withheld, conditioned or delayed.”

9.      Substantial Completion.    Landlord hereby confirms that the date for
Substantial Completion of the Tenant Improvements is currently estimated as of
the date hereof to be July 15, 2010 and subject to extension as a result of
events of Force Majeure Delays (as defined in Section 11.7 of the Tenant Work
Letter) and/or Tenant Delays, Landlord covenant to use its good faith and
commercially reasonable and diligent efforts to achieve Substantial Completion
of the Tenant Improvements by such July 15, 2010 date. Landlord and Tenant agree
to reasonably cooperate with each other in connection with resolving any future
disagreements relating to completion of the Tenant Improvements by such July 15,
2010 date and except as otherwise provided in the Lease (as amended hereby),
Landlord and Tenant further agree to not suspend the normal course of the
ongoing Tenant Improvement Work except to the extent legally required or
otherwise necessary to protect such party against substantial liability or loss.

 

-4-



--------------------------------------------------------------------------------

10.      Reserved.

11.      Double Detector Check Work/Approval of Change Orders.    Landlord and
Tenant hereby acknowledge and agree that the City of Carlsbad is requiring
certain double detector check work (the “Double Detector Cheek Work”) to be
performed as part of the initial Tenant Improvements as referenced as item 071
(DDC) in that certain potential change order summary prepared by Reno
Contracting dated as June 30, 2010 and the Osmetech TI Allowance Reconciliation
Summary from Jeffry Brusseau to Steve Kemper of even date therewith both of
which are attached hereto and hereby incorporated as Exhibit “A” (collectively,
the “Approved Change Orders”). Notwithstanding anything to the contrary
contained in the Lease, Landlord hereby agrees to contribute an additional
amount equal to 38.45% of the actual hard and soft costs of such Double Detector
Check Work and related landscaping restoration work (which costs of the Double
Detector Check Work are currently as of the date of this First Amendment
estimated to be $30,000) (“Landlord’s Double Detector Check Work
Contributions”). Landlord’s Double Detector Check Work Contribution shall be
paid in addition to the Tenant Improvement Allowance in accordance with
Landlord’s standard disbursement procedures. In addition to the Double Detector
Check Work, Tenant hereby approves all other potential change orders set forth
on the Approved Change Orders in a total estimated amount equal to $182,469.00.

 

-4-



--------------------------------------------------------------------------------

12.      Brokers.    Each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this First Amendment. Each party further agrees to defend,
indemnify and hold harmless the other party from and against any claim for
commission or finder’s fee by any entity who claims or alleges that they were
retained or engaged by the first party or at the request of such party in
connection with this First Amendment.

13.      Representation of Tenant.    Each person executing this First Amendment
on behalf of Tenant represents and warrants to Landlord that: (a) Tenant is
properly formed and validly existing under the laws of the state in which Tenant
is formed and Tenant is authorized to transact business in the stale in which
the Building is located; and (b) each person (and both persons if more than one
signs) signing this First Amendment on behalf of Tenant is duly and validly
authorized to do so.

14.      Defaults.    Tenant hereby represents and warrants to Landlord that, as
of the date of this First Amendment, Tenant is in full compliance with all
terms, covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

15.      Release.    As additional material consideration for Landlord’s
agreement to enter into this First Amendment, and except for the rights, duties
and obligation created by this First Amendment, and conditioned on the
performance by the Parties of their respective obligations under the provisions
of this First Amendment, Tenant agrees to hereby fully and forever releases and
discharges Landlord (and all of its affiliates, predecessors, successors and
agents) from any and all causes of action, changes, losses, damages, claims,
demands, obligations and liabilities whatsoever in law or in equity that Tenant
has or ever had as of the date of this First Amendment, whether known or
unknown, to the extent included in Tenant’s actual or alleged claims arising out
of the Disputes (but expressly excluding therefrom Tenant’s rights relating to
its right to audit the actual cost of, and seek remediation of any defects
associated with, the Change Orders that are the subject of the Disputes to the
extent provided in the Lease), including, without limitation, any of the matters
asserted against Landlord in those certain letters from Scott Biel to (a) Sean
Southard dated March 8, 2010 relating to Landlord’s obligations for the cost of
Building infrastructure improvements and (b) Michael Pruter dated June 8, 2010
relating to Tenant’s rejection of Landlord’s Change Order Request. With respect
to the matters released in this Section 14, Tenant expressly waives all rights
under the provisions of California Civil Code Section 1542, which provides: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her mast have materially affected his or her settlement with
the debtor.”

Tenant hereby acknowledges that it has received the advice of legal counsel with
respect to the aforementioned release and waiver and understands the terms
thereof.

 

-5-



--------------------------------------------------------------------------------

16.      Counterparts and Fax/Email/Electronic Signatures.    This First
Amendment may be executed in counterparts, each of which shall be deemed an
original, but such counterparts, when taken together, shall constitute one
agreement. This First Amendment may be executed by a party’s signature
transmitted by facsimile (“fax”) or email or by a party’s electronic signature,
and copies of this First Amendment executed and delivered by means of faxed or
emailed copies of signatures or originals of this First Amendment executed by
electronic signature shall have the same force and effect as copies hereof
executed and delivered with original wet signatures. All parties hereto may rely
upon faxed, emailed or electronic signatures as if such signatures were original
wet signatures. Any party executing and delivering this First Amendment by fax
or email shall promptly thereafter deliver a counterpart signature page of this
First Amendment containing said party’s original signature. All parties hereto
agree that a faxed or emailed signature page or an electronic signature may be
introduced into evidence in any proceeding arising out of or related to this
First Amendment as if it were an original wet signature page.

17.      No Further Modification.    Except as set forth in this First
Amendment, all of the terms and provisions of the Lease shall continue to apply
and shall remain unmodified and in full force and effect. Effective as of the
date hereof, ail references to the “Lease” shall refer to the Lease as amended
by this First Amendment.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

“Landlord:”

THE CAMPUS CARLSBAD, LLC,
a Delaware limited liability company

By:

 

  NEWPORT NATIONAL/THE CAMPUS

  CARLSBAD, LLC, a California limited liability

 

  Its:  Managing Member

 

  By:

 

  Newport National Corporation,
  a California corporation,

  Its Manager

   

  By:

  

/s/ Scott R. Brusseau

      

Scott R. Brusseau, President

“Tenant:”

GENMARK DIAGNOSTICS, INC,

a Delaware corporation

*By:

 

  /s/ S. Kemper

 

Name:  S. Kemper

 

Title:  CFO

*NOTE:

Because Tenant is a corporation incorporated in a state other than California,
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this First Amendment to Lease.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT “A”

[Approved Change Order]

To: Steve Kemper/File

From Jeffry Brusseau

Date: 6/30/10

Osmetech TI Allowance Reconciliation Summary

As of 6/30/2010

 

     5/27/10     6/18/10     6/30/10  

Total Potential Change Orders (Per Potential Change Order Log)

   $ 134,583      $ 164,949      $ 182,469   

Approved Change Order Requests (Per Potential Change Order Log)

   $ 61,696      $ 93,965      $ 155,276      

 

 

 

Unapproved/Potential Change Order Requests

   $ 72,887      $ 70,984      $ 27,193   

Remaining Contractor Contingency (On Contractor Allowance/Contingency Log)

   $ 32,332      $ 28,387      $ 28,387   

Remaining Allowance Balance (On Contractor Allowance/Contingency Log)

   $ 6,650      $ 4,150      $ 4,150      

 

 

 

Contingency/Allowance Total

   $ 38,982      $ 32,537      $ 32,537   

General Contractor GMP Contract

   $ 1,590,100      $ 1,590,100      $ 1,590,101   

Approved Change Order Requests

   $ 61,696      $ 93,965      $ 155,276   

Unapproved/Potential Change Order Requests

   $ 72,887      $ 70,984      $ 27,193      

 

 

 

Subtotal of Potential Reno Contract

   $ 1,724,683      $ 1,755,049      $ 1,772,570   

Subtotal of Potential Reno Contract

   $ 1,724,683      $ 1,755,049      $ 1,772,570   

Less: Contingency/Allowances

   $ 38,982      $ 32,537      $ 32,537   

Potential General Contractor Contract Amount - Best Case

   $ 1,685,701      $ 1,722,512      $ 1,740,033   

Allowance/Contingency for Additional Change Orders

   $ 75,000      $ 35,000      $ 25,000      

 

 

 

Total Contractor Estimated Price

   $ 1,760,701      $ 1,757,512      $ 1,765,033   

Total Contractor Estimated Price

   $ 1,760,701      $ 1,757,512      $ 1,765,033   

Total Soft Cost Estimate

   $ 203,598      $ 203,598      $ 203,599      

 

 

 

Total Tenant Improvement Cost Estimate

   $ 1,964,299      $ 1,961,110      $ 1,968,632   

Total Tenant Improvement Cost Estimate

   $ 1,964,299      $ 1,961,110      $ 1,968,632   

Tenant Improvement Allowance

   $     1,898,843      $     1,898,843      $     1,898,844      

 

 

 

(Over) Tenant Improvement Allowance

   $ (65,456 )    $ (62,267 )    $ (69,788 ) 

 

-5-



--------------------------------------------------------------------------------

LOGO [g444216g08r34.jpg]

                       Potential Change Orders                           
                        RCI Summary Log, Grouped by Status, Cold & Void
Filtered    

 

10495 – Osmetech T.I.

5964 La Place Court

Carlsbad, CA 92008

         

Project # 10495

Tel:  [            ]  Fax:  [             ]

                 Reno Contracting,  Inc.

                      Budget                          Cost                     
                 Number   Description  

COR No.

 

PCCO No.

  Estimate     Prop’d     Apprv’d     Applied      App Days      Estimate     
Prop’d      Apprv’d      Applied  

Approved

                            

  002

     

001

 

000-001

    0        345        345        345         0         0         345        
345         345   

  003

     

002

 

000-001

    0        0        0        0         0         0         0         0        
0   

  004

     

005

 

000-001

    0        5,376        5,376        5,376         0         0         5,376
        5,376         5,376   

  006

     

013

 

000-001

    0        28,812        28,812        28,812         0         0        
28,812         28,812         28,812   

  008

     

003

 

000-001

    0        7,555        7,555        7,555         0         0         7,555
        7,555         7,555   

  009

     

004

 

000-001

    0        4,673        4,673        4,673         0         0         4,673
        4,673         4,673   

  010

     

006

 

000-001

    0        0        0        0         0         0         0         0        
0   

  011

     

009

 

000-001

    0        441        441        441         0         0         441        
441         441   

  012

     

007

 

000-001

    0        6,001        6,001        6,001         0         0         6,001
        6,001         6,001   

  013

     

009

 

000-001

    0        410        410        410         0         0         410        
410         410   

  014

     

006

 

000-003

    0        3,786        3,786        3,786         0         0         3,786
        3,786         3,786   

  016

     

009

 

000-001

    0        7,022        7,022        7,022         0         0         7,022
        7,022         7,022   

  019

     

015

 

000-002

    0        0        0        0         0         0         0         0        
0   

  020

     

010

 

000-002

    0        0        0        0         0         0         0         0        
0   

  021

     

011

 

000-002

    0        1,061        1,061        1,061         0         0         1,061
        1,061         1,061   

  023

     

015

 

000-002

    0        28,483        28,483        28,483         0         0        
28,483         28,483         28,483   

  024

                0        0        0        0         0         0         0      
  0         0   

 

Exhibit “A”

-2-



--------------------------------------------------------------------------------

LOGO [g444216g08r34.jpg]

                       Potential Change Orders                           
                        RCI Summary Log, Grouped by Status, Cold & Void
Filtered    

 

  017

        017        000-004        0        13,728        13,728        13,728   
    0         0        13,728         13,728         13,728   

  018

        020        000-003        0        0        0        0        0        
0        0         0         0   

  045

        024        000-004        0        1,664        1,664        1,664     
  0         0        1,664         1,664         1,664   

  065

        023        000-004        0        12,915        12,915        12,915   
    0         0        12,915         12,915         12,915   

  067

        016        000-003        0        0        0        0        0        
0        0         0         0   

  070

        014        000-004        0        12,913        12,913        12,913   
    0         0        12,913         12,913         12,913   

  071

        022        000-004        0        19,872        19,872        19,872   
    0         0        19,872         19,872         19,872   

  073

        019        000-004        0        0        0        0        0        
0        0         0         0   

  074

        018        000-003        0        0        0        0        0        
0        0         0         0               

$155,276 = APPRVD

               

  Out For Pricing

                                                                               
          

  060

                        1,650        1,650        0        1,650        0      
  1,650        1,650         0         1,650   

  061

                        2,237        2,237        0        2,237        0      
  2,237        2,237         0         2,237   

  064

                        6,283        1,983        0        6,283        0      
  6,283        1,983         0         6,283   

  065

                        (1,500 )      0        0        (1,500 )      0        
(1,500 )      0         0         (1,500 ) 

  066

                        1,650        1,650        0        1,650        0      
  1,650        1,650         0         1,650   

  Ready For Review

                                                                               
          

  044

                        0        0        0        0        0         0        0
        0         0   

  052

                        1,615        1,615        0        1,615        0      
  1,615        1,615         0         1,615   

  057

                        1,246        1,246        0        1,246        0      
  1,246        1,246         0         1,246   

  077

                        2,213        2,213        0        2,213        0      
  2,213        2,213         0         2,213   

  079

                        4,006        4,006        0        4,006        0      
  4,006        4,006         0         4,006   

  080

                        749        749        0        749        0         749
       749         0         749   

 

Exhibit “A”

-3-



--------------------------------------------------------------------------------

LOGO [g444216g08r34.jpg]

                       Potential Change Orders                           
                        RCI Summary Log, Grouped by Status, Cold & Void
Filtered    

 

  Submitted for Signature

  

                                                                       

  079

     7,044         7,044         0         7,044         0         7,044        
7,044         0         7,044                                                  
                                   

  Project Totals:

     27,193         179,669         155,276         182,469                 
27,193         179,669         155,276         182,469   

 

Exhibit “A”

-4-



--------------------------------------------------------------------------------

OSMETECH

Allowances/Contingency Log

630/2010 

 

            COR    Description                Description    Allowances        
   

No.

  

Starting Contingency

Balance

  

$21,275

  

Status

  

Starting Allowances

Balance

   $14,150                                       

2

     
     3,742    approved      
     -7,500

6

     
     -3,680    approved      
     -2,100

10

     
     11,557    approved      
       
 

12

     
     3,000    approved      
       
 

15

     
     -3,662    approved      
       
 

18

     
     -1,528    approved      
       
 

20

     
     -2,415    approved      
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
       
       
       
       
       
    
     Balance      $22,387      
       
     $4,550

 

Exhibit “A”

-5-